IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT NASHVILLE

                          NOVEMBER 1999 SESSION



STATE OF TENNESSEE,           *
                                                       FILED
                                   C.C.A. #M1998-00012-CCA-R3-CD

      Appellee,               *                December 15, 1999
                                   BEDFORD COUNTY

VS.                           *    Hon. Charles Lee, Judge Crowson, Jr.
                                                     Cecil
                                                   Appellate Court Clerk
TROY SHONDELL SALES,          *    (Sale of Cocaine)

      Appellant.              *




For Appellant:                     For Appellee:

William C. Roberts, Jr.            Paul G. Summers
and Robert L. Marlow               Attorney General and Reporter
Attorneys
100 South Spring Street            Elizabeth T. Ryan
#109                               Assistant Attorney General
Shelbyville, TN 37160              Criminal Justice Division
                                   425 Fifth Avenue North
                                   Nashville, TN 37243

                                   Robert G. Crigler
                                   Assistant District Attorney General
                                   Seventeenth Judicial District
                                   Bedford County Courthouse
                                   Shelbyville, TN 37160




OPINION FILED:__________________________



AFFIRMED



GARY R. WADE, PRESIDING JUDGE
                                                  OPINION

                  The defendant, Troy Shondell Sales, was convicted of the sale of a

Schedule II controlled substance. Tenn. Code Ann. § 39-17-417. The trial court

imposed a Range II sentence of nine years, six months. In this appeal of right, the

defendant challenges the sufficiency of the evidence.1 We affirm the judgment.



                  At approximately 7:40 P.M. on January 14, 1998, an informant

employed by the Shelbyville Police Department arranged by telephone to purchase

a small amount of cocaine from the defendant. Drug Interdiction Officer James

Edward Wilkerson and Detective Tony Collins had searched the informant prior to

the call and had taken him to the pay telephone he used at Baker's Quick Check.

Officer Wilkerson and Detective Collins watched as the informant placed the call.

After his conversation, the informant reported to the officers that he had been

instructed by the defendant to wait at a pay telephone at a McDonald's Restaurant

located only a short distance away. The officers observed the informant

continuously from the time of their search until 9:10 P.M. when the defendant and

two others in a maroon Buick arrived at McDonald's. The officers observed the

defendant get out of the vehicle and walk across the street with the informant to

Baker's Quick Check, where he frisked the legs and pockets of the informant.



                  As a signal to the officers that the sale had been completed, the

informant tipped his cap and scratched his head. At that point, Officer Wilkerson

and Detective Collins, who were in an unmarked vehicle, and Patrolmen Joe Brown

and Anthony Whitehead blocked the path of the maroon Buick. The defendant was

arrested and Officer Whitehead removed over $400.00 from the pocket of Craig


         1
          The defendant was indicted for sale of a controlled substance, delivery of a controlled substance, and
criminal conspiracy. The trial judge merged the conviction of delivery with the conviction of sale. The
conspirac y charge was dismissed.

                                                        2
Clark Green, the driver of the Buick. One of the bills removed from Green was a

twenty dollar bill which had been marked by the officers with a red magic marker

and given to the informant to purchase the drugs. The serial number on the bill

matched Officer Wilkerson's records.



              Detective Collins continued to observe the informant while the other

officers made the arrest. The informant, who had returned to the McDonald's

Restaurant, had rock cocaine in his possession when the detective arrived. Donna

Flowers, a forensic chemist with the Tennessee Bureau of Investigation's crime

laboratory in Nashville, identified the rock-like substance acquired from the

informant as 0.2 gram of cocaine.



              The defendant contends that because the police were unable to say

that they saw the informant exchange money for illegal drugs, the evidence is

insufficient. He also argues that the informant could have planted the illegal drugs

at the public pay telephone in advance.



              On appeal, the state is entitled to the strongest legitimate view of the

evidence and all inferences which might be drawn therefrom. State v. Cabbage,

571 S.W.2d 832 (Tenn. 1978). When the sufficiency of the evidence is challenged,

the relevant question is whether, after reviewing the evidence in the light most

favorable to the state, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. State v. Williams, 657 S.W.2d
405 (Tenn. 1983); Tenn. R. App. P. 13(e). The credibility of the witnesses, the

weight to be given their testimony, and the reconciliation of conflicts in the proof are

matters entrusted exclusively to the jury as the triers of fact. Byrge v. State, 575
S.W.2d 292 (Tenn. Crim. App. 1978).


                                            3
              A criminal offense may be established exclusively by circumstantial

evidence. Marable v. State, 203 Tenn. 440, 313 S.W.2d 441 (1958). The jury has

the responsibility of determining the sufficiency of circumstantial evidence. State v.

Tharpe, 726 S.W.2d 896 (Tenn. 1987).



              Tennessee Code Annotated Section 39-17-417(a)(2) and (3) provide

that the defendant may be convicted when he has knowingly sold or delivered

cocaine. Here, the state established that the defendant was the only one of the

three occupants of the maroon Buick who had any contact with the informant.

According to police, the informant had no illegal drugs in his possession prior to his

encounter with the defendant and had rock cocaine afterwards. No one other than

the defendant came into contact with the informant. Whether the circumstances

established an illegal drug transaction was a proper question for the jury. In our

view, the jury was entitled to accredit the testimony offered by the state and find the

defendant guilty of each of the elements of the crime.



              Accordingly, the judgment is affirmed.



                                          __________________________________
                                          Gary R. Wade, Presiding Judge

CONCUR:



_____________________________
John H. Peay, Judge



_____________________________
Norma McGee Ogle, Judge




                                           4